Exhibit 10.1

 

AMENDMENT TO THE
WASTE CONNECTIONS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

WHEREAS, Waste Connections, Inc., an Ontario corporation (the “Employer”), has
previously established the Waste Connections, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) for the benefit of a select group of management
or highly compensated employees and directors; and

WHEREAS, the Employer most recently amended and restated the Plan effective
December 1, 2014; and

WHEREAS, the Employer desires to clarify the type of bonus compensation that is
subject to deferral under the Plan; and

NOW, THEREFORE, pursuant to Section 11.2 of the Plan, the following amendment is
hereby made, and shall be effective on the date executed below.

1.Section 1.9 of the Plan is hereby amended (underline showing additions), to be
and read as follows:

“1.9 “Bonus” shall mean any compensation, in addition to Base Salary,
Commissions and LTIP Amounts, earned by a Participant for services rendered
during a Plan Year, under any Employer’s annual bonus and cash incentive plans.
For clarification purposes, the term “Bonus” shall only include bonus and cash
incentive plans that are calculated based on a period of at least twelve (12)
months and shall exclude any bonus and cash incentive compensation that is paid
based on any period of time shorter than a twelve (12) month period, including,
but not limited to, amounts paid under the Synergy Bonus Program.”

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed this
19th day of July, 2016.



  WASTE CONNECTIONS, INC.               By:

/s/ Ronald J. Mittelstaedt                    

  Its: Chief Executive Officer



 

